
	

114 S1796 IS: WIC Act
U.S. Senate
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1796
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2015
			Mr. Casey (for himself, Mr. Sanders, Ms. Mikulski, Ms. Warren, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to increase the age of eligibility for children to receive
			 benefits under the special supplemental nutrition program for women,
			 infants, and children and to allow States to certify infants for
			 participation in that program for a period of 2 years, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Wise Investment in our Children Act of 2015 or the WIC Act.
		2.Increase in age of eligibility for the special supplemental nutrition program for women, infants,
 and childrenSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended— (1)in subsection (b), by striking paragraph (2) and inserting the following:
				
 (2)Children means persons who have had their first birthday but have not yet attained their fifth birthday, except in a case in which a State agency determines that the waiver of that age limit is necessary to accommodate—
 (A)the unique circumstances of an individual child; or
 (B)an individual who is at least 1, and less than 6, years of age.; (2)in subsection (d)(3)(A), by adding at the end the following:
				
 (iv)InfantsA State may elect to certify participant infants for a period of up to 2 years.; (3)in subsection (e)(4)(A), by striking up to age 5 and inserting under the age of 6; and
 (4)in subsection (f)(7)(D)(i), by striking age of 5 and inserting age of 6. 3.Conforming amendment to Social Security ActSection 1902(a)(53)(A) of title XIX of the Social Security Act (42 U.S.C. 1396a(a)(53)(A)) is amended by striking age of 5 and inserting age of 6.
		
